DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 1 of 13



                                                 BENDAU & BENDAU PLLC
                                             1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                 Christopher J. Bendau (AZ Bar No. 032981)
                                             2   P.O. Box 97066
                                                 Phoenix, Arizona 85060
                                             3   Telephone: (480) 382-5176
                                                 Fax: (480) 304-3805
                                             4   Email: cliffordbendau@bendaulaw.com
                                                        chris@bendaulaw.com
                                             5   Attorneys for Plaintiff
                                             6
                                                                         UNITED STATES DISTRICT COURT
                                             7
                                                                                DISTRICT OF ARIZONA
                                             8
                                             9    Nicholas Geist,                              No. ____________________________
                                            10                         Plaintiff,
                                                                                               VERIFIED COMPLAINT
                                            11    v.
 BENDAU & BENDAU PLLC




                                            12    Ajo Al’s, L.L.C., an Arizona Limited
                                                  Liability Company; Dennis Dains and
                        Phoenix, AZ 85060




                                            13    Jane Doe Dains, a Married Couple; and
                         P.O. Box 97066




                                                  Daniel Dains and Jane Doe Dains II,
                                            14
                                                                       Defendant.
                                            15
                                            16
                                            17         Plaintiff, Nicholas Geist (“Plaintiff”), sues the Defendants, Ajo Al’s, L.L.C.;

                                            18   Dennis Dains and Jane Doe Dains; and Daniel Dains and Jane Doe Dains II (collectively,
                                            19   “Defendants”), and alleges as follows:
                                            20
                                                                            PRELIMINARY STATEMENT
                                            21
                                                       1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                            22
                                            23   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.
                                            24   and the Arizona Minimum Wage Act (“AMWA”), A.R.S. Title 23, Chapter 8.
                                            25
                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            26
                                                 wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            27
                                            28
                                                                                            -1-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 2 of 13




                                                 728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                             1
                                             2   minimum wage of pay for all time spent working during their regular 40-hour
                                             3   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                             4
                                                 exempt employees one and one-half their regular rate of pay for all hours worked in
                                             5
                                                 excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                             6
                                             7          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                             8   the State of Arizona.
                                             9
                                                                               JURISDICTION AND VENUE
                                            10
                                                        4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                            11
 BENDAU & BENDAU PLLC




                                            12   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                        Phoenix, AZ 85060




                                            13   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                         P.O. Box 97066




                                            14
                                                 1367 because the state law claims asserted herein are so related to claims in this action
                                            15
                                                 over which this Court has subject matter jurisdiction that they form part of the same case
                                            16
                                            17   or controversy under Article III of the United States Constitution.

                                            18          5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                            19
                                                 acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                            20
                                                 Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            21
                                            22   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                            23                                             PARTIES
                                            24
                                                        6.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            25
                                                 Arizona, and is a former employee of Defendants.
                                            26
                                            27
                                            28
                                                                                               -2-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 3 of 13




                                                        7.     At all material times, Defendant Ajo Al’s, L.L.C. was a limited liability
                                             1
                                             2   company duly licensed to transact business in the State of Arizona. At all material times,
                                             3   Defendant Ajo Al’s, L.L.C. does business, has offices, and/or maintains agents for the
                                             4
                                                 transaction of its customary business in Maricopa County, Arizona.
                                             5
                                                        8.     Defendant Ajo Al’s, L.L.C.is an Arizona limited liability, authorized to do
                                             6
                                             7   business in the State of Arizona and is at all relevant times Plaintiff’s employer as
                                             8   defined by 29 U.S.C. § 203(d).
                                             9
                                                        9.     Under the FLSA, Defendant Ajo Al’s, L.L.C. is an employer. The FLSA
                                            10
                                                 defines “employer” as any person who acts directly or indirectly in the interest of an
                                            11
 BENDAU & BENDAU PLLC




                                            12   employer in relation to an employee. At all relevant times, Defendant Ajo Al’s, L.L.C.
                        Phoenix, AZ 85060




                                            13   had the authority to hire and fire employees, supervised and controlled work schedules or
                         P.O. Box 97066




                                            14
                                                 the conditions of employment, determined the rate and method of payment, and
                                            15
                                                 maintained employment records in connection with Plaintiff’s employment with
                                            16
                                            17   Defendants. As a person who acted in the interest of Defendants in relation to the

                                            18   company’s employees, Defendant Ajo Al’s, L.L.C. is subject to liability under the FLSA.
                                            19
                                                        10.    Defendants Dennis Dains and Jane Doe Dains are, upon information and
                                            20
                                                 belief, husband and wife. They have caused events to take place giving rise to the claims
                                            21
                                            22   in this Complaint as to which their marital community is fully liable. Dennis Dains and

                                            23   Jane Doe Dains are owners of Ajo Al’s, L.L.C. and were at all relevant times Plaintiff’s
                                            24
                                                 employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            25
                                                        11.    Under the FLSA, Defendants Dennis Dains and Jane Doe Dains are
                                            26
                                            27   employers. The FLSA defines “employer” as any individual who acts directly or

                                            28
                                                                                              -3-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 4 of 13




                                                 indirectly in the interest of an employer in relation to an employee. Dennis Dains and
                                             1
                                             2   Jane Doe Dains are owners of Defendant Ajo Al’s, L.L.C. At all relevant times, they had
                                             3   the authority to hire and fire employees, supervised and controlled work schedules or the
                                             4
                                                 conditions of employment, determined the rate and method of payment, and maintained
                                             5
                                                 employment records in connection with Plaintiff’s employment with Defendants. As
                                             6
                                             7   persons who acted in the interest of Defendants in relation to the company’s employees,
                                             8   Dennis Dains and Jane Doe Dains are subject to individual liability under the FLSA.
                                             9
                                                        12.    Defendants Daniel Dains and Jane Doe Dains II are, upon information and
                                            10
                                                 belief, husband and wife. They have caused events to take place giving rise to the claims
                                            11
 BENDAU & BENDAU PLLC




                                            12   in this Complaint as to which their marital community is fully liable. Daniel Dains and
                        Phoenix, AZ 85060




                                            13   Jane Doe Dains II are owners of Ajo Al’s, L.L.C. and were at all relevant times Plaintiff’s
                         P.O. Box 97066




                                            14
                                                 employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            15
                                                        13.    Under the FLSA, Defendants Daniel Dains and Jane Doe Dains II are
                                            16
                                            17   employers. The FLSA defines “employer” as any individual who acts directly or

                                            18   indirectly in the interest of an employer in relation to an employee. Daniel Dains and
                                            19
                                                 Jane Doe Dains II are owners of Defendant Ajo Al’s, L.L.C. At all relevant times, they
                                            20
                                                 had the authority to hire and fire employees, supervised and controlled work schedules or
                                            21
                                            22   the conditions of employment, determined the rate and method of payment, and

                                            23   maintained employment records in connection with Plaintiff’s employment with
                                            24
                                                 Defendants. As persons who acted in the interest of Defendants in relation to the
                                            25
                                                 company’s employees, Daniel Dains and Jane Doe Dains II are subject to individual
                                            26
                                            27   liability under the FLSA.

                                            28
                                                                                             -4-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 5 of 13




                                                        14.
                                             1
                                             2          15.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                             3   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                             4
                                                 Defendants, as alleged herein.
                                             5
                                                        16.    Defendants, and each of them, are sued in both their individual and
                                             6
                                             7   corporate capacities.
                                             8          17.    Defendants are jointly and severally liable for the injuries and damages
                                             9
                                                 sustained by Plaintiff.
                                            10
                                                        18.    At all relevant times, Plaintiff was an “employee” of Defendants Ajo Al’s,
                                            11
 BENDAU & BENDAU PLLC




                                            12   L.L.C.; Dennis Dains and Jane Doe Dains; and Daniel Dains and Jane Doe Dains II as
                        Phoenix, AZ 85060




                                            13   defined by the FLSA, 29 U.S.C. § 201, et seq.
                         P.O. Box 97066




                                            14
                                                        19.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                            15
                                                 Defendants Ajo Al’s, L.L.C.; Dennis Dains and Jane Doe Dains; and Daniel Dains and
                                            16
                                            17   Jane Doe Dains II.

                                            18          20.    At all relevant times, Defendants Ajo Al’s, L.L.C.; Dennis Dains and Jane
                                            19
                                                 Doe Dains; and Daniel Dains and Jane Doe Dains II were and continue to be “employers”
                                            20
                                                 as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                            21
                                            22          21.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to

                                            23   Defendants Ajo Al’s, L.L.C.; Dennis Dains and Jane Doe Dains; and Daniel Dains and
                                            24
                                                 Jane Doe Dains II.
                                            25
                                            26
                                            27
                                            28
                                                                                              -5-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 6 of 13




                                                        22.    At all relevant times, Plaintiff was an “employee” of Defendants Ajo Al’s,
                                             1
                                             2   L.L.C.; Dennis Dains and Jane Doe Dains; and Daniel Dains and Jane Doe Dains II as
                                             3   defined by A.R.S. § 23-362.
                                             4
                                                        23.    At all relevant times, Defendants Ajo Al’s, L.L.C.; Dennis Dains and Jane
                                             5
                                                 Doe Dains; and Daniel Dains and Jane Doe Dains II were and continue to be “employers”
                                             6
                                             7   as defined by A.R.S. § 23-362.
                                             8          24.    Defendants Ajo Al’s, L.L.C.; Dennis Dains and Jane Doe Dains; and
                                             9
                                                 Daniel Dains and Jane Doe Dains II individually and/or through an enterprise or agent,
                                            10
                                                 directed and exercised control over Plaintiff’s work and wages at all relevant times.
                                            11
 BENDAU & BENDAU PLLC




                                            12          25.    Plaintiff, in his work for Defendants Ajo Al’s, L.L.C.; Dennis Dains and
                        Phoenix, AZ 85060




                                            13   Jane Doe Dains; and Daniel Dains and Jane Doe Dains II, was employed by an enterprise
                         P.O. Box 97066




                                            14
                                                 engaged in commerce that had annual gross sales of at least $500,000.
                                            15
                                                        26.    At all relevant times, Plaintiff, in his work for Ajo Al’s, L.L.C.; Dennis
                                            16
                                            17   Dains and Jane Doe Dains; and Daniel Dains and Jane Doe Dains II, was engaged in

                                            18   commerce or the production of goods for commerce.
                                            19
                                                        27.    At all relevant times, Plaintiff, in his work for Defendants Ajo Al’s, L.L.C.;
                                            20
                                                 Dennis Dains and Jane Doe Dains; and Daniel Dains and Jane Doe Dains II, was engaged
                                            21
                                            22   in interstate commerce.

                                            23          28.    Plaintiff, in his work for Defendants Ajo Al’s, L.L.C.; Dennis Dains and
                                            24
                                                 Jane Doe Dains; and Daniel Dains and Jane Doe Dains II, regularly handled goods
                                            25
                                                 produced or transported in interstate commerce.
                                            26
                                            27                                 NATURE OF THE CLAIM

                                            28
                                                                                             -6-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 7 of 13




                                                        29.    Defendants own and/or operate as Ajo Al’s, an enterprise located in
                                             1
                                             2   Maricopa County, Arizona.
                                             3          30.    Plaintiff was hired by Defendants as a server and bartender in or around
                                             4
                                                 October 2019 and worked for Defendants through approximately January 2021.
                                             5
                                                        31.    Defendants, in their sole discretion, agreed to pay Plaintiff $9.00 per hour
                                             6
                                             7   for all hours he worked.
                                             8          32.    Plaintiff was generally paid by Defendants on a bi-weekly basis.
                                             9
                                                        33.    In or around September 2020, Plaintiff received a paycheck for
                                            10
                                                 approximately 70 hours’ worth of work performed for Defendants.
                                            11
 BENDAU & BENDAU PLLC




                                            12          34.    Shortly thereafter, that paycheck was misplaced.
                        Phoenix, AZ 85060




                                            13          35.    As a result of the misplacement, Plaintiff asked Defendant Daniel Dains to
                         P.O. Box 97066




                                            14
                                                 reissue the check.
                                            15
                                                        36.    Defendant Daniel Dains agreed to reissue the check; however, he never did
                                            16
                                            17   so.

                                            18          37.    Weeks later, Plaintiff again asked Defendant Daniel Dains if he would
                                            19
                                                 reissue the paycheck, which Defendant Daniel Dains again agreed to do. However, he
                                            20
                                                 never did reissue the check.
                                            21
                                            22          38.    Plaintiff discontinued working for Defendants in or around January 2021.

                                            23          39.    After leaving his employment, on or about February 9, 2021, Plaintiff once
                                            24
                                                 again asked Defendant Daniel Dains via text message to reissue the check. Thereafter,
                                            25
                                                 Defendant Daniel Dains ignored this text message and never responded.
                                            26
                                            27          40.    To date, the check has not been reissued.

                                            28
                                                                                             -7-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 8 of 13




                                                          41.   Plaintiff performed approximately 70 hours of work over the course of two
                                             1
                                             2   workweeks for Defendants for which he has still not been compensated.
                                             3            42.   Despite performing approximately 70 hours of work for Defendants,
                                             4
                                                 Defendants did not pay Plaintiff any wages whatsoever for the biweekly pay period at
                                             5
                                                 issue.
                                             6
                                             7            43.   As a result of Defendants’ having willfully and improperly failed to
                                             8   compensate Plaintiff any wage whatsoever for any of the hours Plaintiff worked for
                                             9
                                                 Defendants, Defendants failed to pay the applicable minimum wage to Plaintiff.
                                            10
                                                          44.   As a result of Defendants’ having willfully and improperly failed to
                                            11
 BENDAU & BENDAU PLLC




                                            12   compensate Plaintiff any wage whatsoever for any of the hours Plaintiff worked for
                        Phoenix, AZ 85060




                                            13   Defendants, Defendants violated 29 U.S.C. § 206(a).
                         P.O. Box 97066




                                            14
                                                          45.   As a result of Defendants’ having willfully and improperly failed to
                                            15
                                                 compensate Plaintiff any wage whatsoever for any of the hours Plaintiff worked for
                                            16
                                            17   Defendants, Defendants have violated the AMWA, A.R.S. § 23-363.

                                            18            46.   Defendants have and continue to violate the FLSA by not paying Plaintiff
                                            19
                                                 the full applicable minimum wage for all hours worked during his regular workweeks.
                                            20
                                                          47.   Defendants have and continue to violate the AMWA by not paying Plaintiff
                                            21
                                            22   the full applicable minimum wage for all hours worked during his regular workweeks.

                                            23            48.   Plaintiff is a covered employee within the meaning of the FLSA.
                                            24
                                                          49.   Plaintiff is a covered employee within the meaning of the AMWA.
                                            25
                                                          50.   Plaintiff was a non-exempt employee.
                                            26
                                            27
                                            28
                                                                                             -8-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 9 of 13




                                                        51.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                             1
                                             2   of his rights under the FLSA.
                                             3          52.    Defendants individually and/or through an enterprise or agent, directed and
                                             4
                                                 exercised control over Plaintiff’s work and wages at all relevant times.
                                             5
                                                        53.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                             6
                                             7   from Defendants compensation for unpaid wages, an additional amount equal amount as
                                             8   liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                             9
                                                 29 U.S.C. § 216(b).
                                            10
                                                        54.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            11
 BENDAU & BENDAU PLLC




                                            12   from Defendants compensation for unpaid wages, an additional amount equal to twice the
                        Phoenix, AZ 85060




                                            13   unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                         P.O. Box 97066




                                            14
                                                 this action under A.R.S § 23-363.
                                            15
                                                                   COUNT ONE: FAIR LABOR STANDARDS ACT
                                            16                        FAILURE TO PAY MINIMUM WAGE
                                            17
                                                        55.    Plaintiff realleges and incorporates by reference all allegations in all
                                            18
                                            19   preceding paragraphs.

                                            20          56.    Defendants willfully and improperly failed to compensate Plaintiff any
                                            21   wage whatsoever for any of the hours Plaintiff worked for Defendants during the
                                            22
                                                 biweekly pay period at issue.
                                            23
                                            24          57.    As a result, Defendants failed to pay the applicable minimum wage to

                                            25   Plaintiff during the biweekly pay period at issue.
                                            26
                                            27
                                            28
                                                                                              -9-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 10 of 13




                                                        58.         Defendants’ practice of willfully and improperly failing to compensate
                                             1
                                             2   Plaintiff any wage whatsoever for any of the hours Plaintiff worked for Defendants
                                             3   during the biweekly pay period at issue violated the FLSA, 29 U.S.C. § 206(a).
                                             4
                                                        59.         Plaintiff is therefore entitled to compensation for the full applicable
                                             5
                                                 minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                             6
                                             7   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                             8          WHEREFORE, Plaintiff, Nicholas Geist, respectfully requests that this Court
                                             9
                                                 grant the following relief in Plaintiff’s favor, and against Defendants:
                                            10
                                                        A.          For the Court to declare and find that the Defendant committed one of more
                                            11
 BENDAU & BENDAU PLLC




                                            12                      of the following acts:
                        Phoenix, AZ 85060




                                            13                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                         P.O. Box 97066




                                            14
                                                                           206(a), by failing to pay proper minimum wages;
                                            15
                                                              ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            16
                                            17                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;

                                            18          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            19
                                                                    determined at trial;
                                            20
                                                        C.          For the Court to award compensatory damages, including liquidated
                                            21
                                            22                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;

                                            23          D.          For the Court to award prejudgment and post-judgment interest;
                                            24
                                                        E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            25
                                                                    action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            26
                                            27                      forth herein;

                                            28
                                                                                                  -10-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 11 of 13




                                                        F.         Such other relief as this Court shall deem just and proper.
                                             1
                                             2                       COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                                                         FAILURE TO PAY MINIMUM WAGE
                                             3
                                             4          60.        Plaintiff realleges and incorporates by reference all allegations in all

                                             5   preceding paragraphs.
                                             6
                                                        61.        Defendants willfully and improperly failed to compensate Plaintiff any
                                             7
                                                 wage whatsoever for any of the hours Plaintiff worked for Defendants during the
                                             8
                                             9   biweekly pay period at issue.

                                            10          62.        As a result, Defendants failed to pay the applicable minimum wage to
                                            11
 BENDAU & BENDAU PLLC




                                                 Plaintiff during the biweekly pay period at issue.
                                            12
                                                        63.        Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14   required minimum wage rate during the biweekly pay period at issue violates the

                                            15   AMWA, A.R.S. § 23-363.
                                            16
                                                        64.        Plaintiff is therefore entitled to compensation for the full applicable
                                            17
                                                 minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            18
                                            19   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                            20          WHEREFORE, Plaintiff, Nicholas Geist, respectfully requests that this Court
                                            21   grant the following relief in Plaintiff’s favor, and against Defendants:
                                            22
                                                        A.         For the Court to declare and find that the Defendants committed one of
                                            23
                                            24                     more of the following acts:

                                            25                i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                            26                            363, by failing to pay proper minimum wages;
                                            27
                                            28
                                                                                                 -11-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                 Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 12 of 13




                                                          ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                             1
                                             2                         § 23-363 by willfully failing to pay proper minimum wages;
                                             3       B.         For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                             4
                                                                determined at trial;
                                             5
                                                     C.         For the Court to award compensatory damages, including liquidated
                                             6
                                             7                  damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                             8       D.         For the Court to award prejudgment and post-judgment interest;
                                             9
                                                     E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            10
                                                                action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            11
 BENDAU & BENDAU PLLC




                                            12                  herein;
                        Phoenix, AZ 85060




                                            13       F.         Such other relief as this Court shall deem just and proper.
                         P.O. Box 97066




                                            14
                                                                                  JURY TRIAL DEMAND
                                            15
                                                     Plaintiff hereby demands a trial by jury on all issues so triable.
                                            16
                                            17       RESPECTFULLY SUBMITTED this 27th Day of July, 2021.

                                            18                                              BENDAU & BENDAU PLLC
                                            19
                                                                                                    By: /s/ Christopher J. Bendau
                                            20                                                      Clifford P. Bendau, II
                                                                                                    Christopher J. Bendau
                                            21                                                      Attorneys for Plaintiff
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                             -12-
                                            29
                                            30
DocuSign Envelope ID: 17FCA6B2-1966-4FEC-A566-3EC39474D7C1
                                                  Case 2:21-cv-01320-DMF Document 1 Filed 07/29/21 Page 13 of 13



                                                                                     VERIFICATION
                                             1
                                                        Plaintiff, Nicholas Geist, declares under penalty of perjury that he has read the
                                             2
                                             3   foregoing Verified Complaint and is familiar with the contents thereof. The matters
                                             4   asserted therein are true and based on his personal knowledge, except as to those matters
                                             5
                                                 stated upon information and believe, and, as to those matters, he believes them to be true.
                                             6
                                             7
                                             8
                                                                                                    Nicholas Geist
                                             9
                                            10
                                            11
 BENDAU & BENDAU PLLC




                                            12
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                             -13-
                                            29
                                            30
